Citation Nr: 1709455	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO. 09-50 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for the service-connected low back disability for the period from May 13, 2014, forward.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The Board previously addressed this Veteran's appeal in January 2014 and May 2016. 

The Veteran is service-connected for his low back disability, which was initially categorized as lumbosacral strain but which progressed to degenerative disc disease or IVDS, as well as for related bilateral radiculopathy to the lower extremities. This condition will be referred to as low back disability herein. 

In a July 2008 rating decision, the RO granted an increased rating of 10 percent for the Veteran's low back, effective from March 31, 2008. The Veteran appealed both the rating and the effective date assigned. In August 2010, the RO granted an earlier effective date of January 17, 2002, for the award of this 10 percent rating. Shortly thereafter, in an October 2010 rating decision, the RO again increased the rating for the low back disability to 20 percent, effective from September 23, 2010. 

In May 2016, the Board issued a decision with four orders: (1) denying an effective date earlier than January 17, 2002, for the award of a 10 percent rating for the low back disability; (2) denying a rating in excess of 10 percent for the low back disability from January 17, 2002, to August 8, 2007; (3) granting a rating of 20 percent, but not higher, for the low back disability from August 9, 2007, to September 22, 2010; and (4) denying a rating in excess of 20 percent for the low back disability from September 23, 2010, to May 12, 2014. The Board remanded the issue of entitlement to a rating in excess of 20 percent for the low back disability for the remaining portion of the period on appeal, from May 13, 2014, forward.

In order to afford the Veteran due process, the appeal is again REMANDED to the AOJ. VA will notify the Veteran if further action is required.
REMAND

In response to the May 2016 remand directives, the AOJ requested the Veteran to identify any outstanding VA or other treatment records for his low back disability in an August 2016 letter, obtained outstanding VA treatment records dated through July 2016, and obtained a VA examination for the low back in August 2016. 

Nevertheless, the AOJ issued an SSOC in September 2016 for the earlier effective date issue that had been denied by the Board in May 2016, and the discussion in the SSOC did not address the issue that was remanded of entitlement to an increased rating from May 12, 2014, forward. As the AOJ did not apply the correct law regarding entitlement to an increased disability rating to the additional evidence obtained upon remand in the SSOC, the Veteran has not been afforded due process, and the prior remand requirements have not been met. See 38 C.F.R. § 19.31 (2016); see also Stegall v. West, 11 Vet. App. 268, 271 (1998). 

During this time, the United States Court of Appeals for Veterans Claims issued a decision that discussed the requirements for VA examinations for musculoskeletal disabilities. See Correia v. McDonald, 28 Vet. App. 158 (2016). The August 2016 VA examination does not comply with the requirements set forth in that case, as it does not measure pain and range of motion with both active and passive motion, weight-bearing and nonweight-bearing testing. Id. Thus, a new examination should be provided, with review of the claims file.

As the Veteran has received ongoing VA treatment for his low back disability, including for chronic pain, any records of VA treatment since July 2016, when they were last obtained for his appeal, should be associated with his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records for the Veteran dated since July 2016.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his low back disability. The examiner should review the entire claims file, interview and examine the Veteran, and complete the worksheet(s) for rating disabilities of the spine, to include responses to the following requests: 

(a) Record ranges of motion of the thoracolumbar spine, including the point at which pain begins and whether there is additional loss of motion after repetitive use. Tests should be conducted in active motion, passive motion, weight-bearing, and nonweight-bearing. 

If the examiner is unable to conduct any requested testing or concludes that any of the requested tests is not necessary in this case, he or she should explain why that is so. 

(b) Provide an opinion with an estimate in degrees of any additional limitation of motion of the thoracolumbar spine during flare-ups or after repetitive use due to pain, weakened movement, excess fatigability, or incoordination. 

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why that is so. The Veteran is competent to describe his pain, as well as to describe additional limitation of motion or observable functional loss during flare-ups, and his reports in this regard should be considered.

3. Thereafter, the AOJ should review the appeal on the basis of the additional evidence received in response to the May 2016 Board remand and since that time. If the benefit sought is not granted in full, provide a SSOC addressing entitlement to an increased rating for the low back disability from May 12, 2014, to the Veteran and his representative, before returning the matter to the Board for review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

